DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9 and 11-13) in the reply filed on 05/23/2022 is acknowledged. In addition, Applicant has elected the species of “sFlt-1” (Biomarkers) and “blood, serum or plasma” (Samples). The traversal is on the grounds that there would be no burden because a thorough search and examination of the claims for Group I would be relevant to the examination of the claims of Group II and would not be a serious burden on the Examiner. This is not found persuasive because the method can be performed with materially different products such as commercially available ELISA kits and a computer, therefore, prior art anticipating or rendering obvious the method would not necessarily anticipate or render obvious the device. Further, there are different considerations under 35 USC 101 and 112 for methods and devices, thus there is an examination burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/23/2022.
Claims 1-9 and 11-13 are under examination.
Effective Filing Date
Applicant’s claim for domestic benefit and foreign priority are noted (see pages 3-4 of the ADS). Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Based on the information given by Applicant and an inspection of the prior applications, the examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in application serial no. 15/216,980 and PCT/EP2015/051457, because the claimed invention is disclosed in said applications.  
Note that with regard to claiming foreign priority, the foreign priority date is the effective filing date of the claimed invention IF
the foreign application supports the claimed invention under 112(a), AND
the applicant has perfected the right of priority by providing:
a certified copy of the priority application, and
a translation of the priority application (if not in English).

In the instant case, the certified copy of the foreign priority application in English and supports the claimed invention under 35 USC 112(a).
Therefore, the effective filing date of the instant application is 1/24/2014.
	
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Specifically, p. 2, line 19, p. 7, line 22 and p. 27, line 10 of the instant specification contain hyperlinks. 

Claim Objections
Claims 1 and 13 are objected to because of the following informalities.
(i) Claim 1, line 16 recites “the first sample is obtained within 48 before the delivery”, though presumably “48 hours” was intended. In line 5 of independent claim 13, the phrase recites “48 hours”. In addition, the preferences at p. 12 of the specification indicate that the first sample is obtained “more preferably within three days, even more preferably within 48 hours, or most preferably within 24 hours before delivery of baby”.
(ii) In claim 13 the wherein clauses are included as part of part (ii) of the claim, which is confusing. The following amendment is suggested:
13. A method for detecting in a first and second sample obtained from a female subject not experiencing pre-eclampsia, eclampsia or HELLP syndrome during pregnancy, comprising:
i) measuring the level of the biomarker sFlt-1 (soluble fms-like tyrosine kinase-1) and
ii) measuring the level of the biomarker PlGF (placental growth factor),
wherein the first sample is obtained within 48 hours before delivery of baby and wherein the second sample is obtained within 24 hours after delivery of baby, and
wherein said measuring is carried by contacting the sample with antibodies or antibody fragments specific for the particular biomarker measured.

Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) The recitation of an “uneventful pregnancy” in independent claims 1 and 13 is vague in light of the definition in the instant specification. The broadest reasonable interpretation of an uneventful pregnancy is one in which no adverse events occur. However, the instant specification defines an uneventful pregnancy narrowly as one in which the patient does not experience pre-eclampsia, eclampsia, and/or HELLP syndrome (see the paragraph bridging pages 7-8):
In particular, it is envisaged that a subject with an uneventful pregnancy did not exhibit pre-eclampsia (in particular severe preeclampsia), eclampsia, and/or a HELLP syndrome during pregnancy (i.e. during the present pregnancy). Accordingly, the subject with an uneventful pregnancy preferably did not suffer from pre-eclampsia (in particular severe preeclampsia), eclampsia, and/or the HELLP syndrome before delivery of baby (in particular during the present pregnancy). In particular, it is envisaged that the subject did not suffer from pre-eclampsia (in particular severe preeclampsia), eclampsia, and the HELLP syndrome before delivery of baby.

Nevertheless, there are many other pregnancy complications outside the scope of pre-eclampsia/eclampsia/HELLP syndrome that may lead to poor outcomes that would presumably fall under the specification’s definition of an “uneventful pregnancy”. For example, Karumanchi et al. (US 2005/0170444—on IDS filed 11/05/2020) note that complications other than preeclampsia can result in in preterm birth (paragraphs [0095]; [0150]). Further, patients with gestational hypertension often do not develop preeclampsia or HELLP syndrome, however, these patients are at greater risk for having infants with respiratory distress syndrome (see Wang et al., The Journal of Maternal-Fetal and Neonatal Medicine, 2012: 25(8): 1447-1452, especially abstract; p. 1450, right column, 2nd paragraph). In addition, Seely et al. (Circulation. 2014; 129: 1254-1261) report that while women with chronic hypertension often have normal pregnancy outcomes, they are at greater risk of developing not only superimposed preeclampsia, but also “fetal growth restriction, placental abruption, preterm birth, and cesarean section” (see p. 1254, right column, 2nd paragraph). In summary, the ordinary and plain meaning and understanding of the phrase “uneventful pregnancy” conflicts with the mere absence of pre-eclampsia/eclampsia/HELLP syndrome as it is defined in the instant specification. Given this conflict between the ordinary and customary meaning of an “uneventful pregnancy” and the definition set forth in the specification, the skilled artisan would not be apprised of the scope of the claim in order to determine what constitutes infringement of the patent claim.
(ii) Claims 5 and 6 recite the phrase “essentially unchanged”. The instant specification (p. 24, lines 16-19) defines this phrase as follows:
The term "essentially unchanged" is well known in the art and understood by the skilled person who is experienced in the field of diagnostics. The term refers to minor changes of the second ratio as compared to the first ratio, e.g. of less than 3 or 7%. In an embodiment the term refers to an unchanged ratio.

Thus, the phrase is defined in terms of the example, “less than 3 or 7%”. It is not clear from this example whether a ratio that differs by 4-6%, is essentially unchanged. Further, since the specification defines “essentially unchanged” in terms of an example of what might be an essentially unchanged difference (“less than 3 or 7%”), it not clear what the range of acceptable difference is covered by the phrase “essentially unchanged”.
(iii) Claim 12 recites the limitation “wherein the treatment is…” in lines 1-3. There is insufficient antecedent basis for this limitation in the claim since claim 13, from which claim 12 depends, is not drawn to, nor does it recite treatment. Note this rejection could be overcome by amending claim 12 to depend from claim 11, which recites “administration of a treatment”.
Claims 2-9, 11 and 12 are also rejected for depending upon an indefinite claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 depends from claim 13 and recites “wherein the treatment is administration of a corticosteroid, administration of magnesium sulfate, and/or administration of a blood pressure reducing agent”. Claim 13, however, is drawn to a method of detecting sFlt-1 and PlGF levels in samples obtained from female subjects with “uneventful” pregnancies. It is not clear how a further step requiring a specific treatment limits a detection method, particularly since the recited females are having uneventful pregnancies and would presumably not require treatment. For the sake of applying prior art, claim 12 is interpreted as an independent claim drawn to treatment. Applicant may cancel the claim, amend the claim to place the it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite methods for predicting the risk of a female subject to develop at least one preeclampsia related adverse outcome after delivery of baby. The broadest reasonable interpretation of claim 1 is
measuring in a first sample obtained from a female subject with an uneventful pregnancy within 48 [hours?] before delivery of baby:
either sFlt-1 or Endoglin
 PlGF (placental growth factor)
calculating a first ratio of the biomarker levels
measuring in a second sample obtained from said female subject with 24 hours after delivery of baby the same biomarker levels
calculating a second ratio of the biomarker levels
comparing the second ratio to the first ratio.

Claims 2-4, 7 and 9 recite limitations regarding the biomarkers measured, the adverse outcome and the patient population. Claims 5 and 6 specify an sFlt-1 to PlGF and a PlGF to sFlt-1 ratio, respectively. Claim 8 recites the sample is blood, serum, etc. and claim 11 recites administration of a “treatment”. Thus, the claims are drawn to a process (see Step 1 of the Revised Guidelines).
The first prong of the two-prong inquiry for determining whether a claim recites an abstract idea is to consider whether it is directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exceptions—see Step 2A). The mental processes (abstract ideas) recited in the claims are the calculating steps and the comparing step carried out in order to predict risk. The mental step of comparing ratios of biomarker levels is similar to comparing information regarding a sample or test subject to a control or target data (see Univ. of Utah Research Found, v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014), or diagnosing an abnormal condition by performing clinical tests and thinking about the results (see In re Grams, 12 USPQ2d 1824 (Fed. Cir. 1989). In summary, the judicial exceptions are the steps of calculating ratios and comparing the ratios in order to predict risk. The answer to the first prong of Step 2A of YES.
The second prong of the two-prong inquiry is to consider whether the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exceptions are not integrated into a practical application because the additional steps of measuring biomarker levels do not employ a particular assay, method, antibody etc. Rather the measurement of biomarker levels amounts to reliance upon generic methods for necessary data gathering activity in order to implement the abstract idea, which is predicting risk in this case (See MPEP 2106.05(g)).  Claim 11 recites the further administration of a treatment, however, the treatment is not named. Treatment for preeclampsia includes simple monitoring or bedrest. Therefore, the unnamed treatment step is not particular, and is instead merely instructions to apply the exception in a generic way. In summary, the generic administration step does not integrate the mental analysis step into a practical application. In contrast see claim 12, which recites particular treatments. The answer to the second prong of Step 2A is NO.
The final step in the consideration of whether a claim is patent-eligible is to consider whether there are additional elements in the claims sufficient to amount to significantly more than the judicial exception (see Step 2B of the Revised Guidelines). The issue regarding lack of particularity of “administration of a treatment” was discussed in the preceding paragraph is applicable herein. Further, regarding the measurement of biomarkers, such was well-understood, routine and conventional in the art. For instance, Verlohren et al. (Am J Obstet Gynecol 2010; 202: 161.e1-11—on IDS filed 11/04/2020), disclose an “automated method” for determining sFlt-1, PlGF and the sFlt1-1/PlGF ratio using commercially available assays (see p. 161.e3, right column under “Immunoassays”). In summary, the measurement and treatment steps are not sufficient to transform the claims because they are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The answer to Step 2B is no.
For the reasons outlined above with respect to Steps 2A (prongs one and two) and 2B, the judicial exceptions of calculating and comparing ratios in order to predict risk is not integrated into a practical application and the claims do not recite patentable subject matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method of claim 1 in which:
the first sample is obtained within 48 hours before delivery and the second sample is obtained 24 hours after delivery in which SFlt-1 and PlGF are measured in the steps (a) and (c),
wherein the female subject did not exhibit preeclampsia, severe preeclampsia, eclampsia and/or a HELLP syndrome before delivery of baby,
wherein the first and the second ratio are the ratios of sFlt-1 to PlGF, and wherein an increase of the second ratio, or an unchanged second ratio as compared to the first ratio is indicative for a subject who is at risk of developing at least one preeclampsia related adverse outcome after delivery of baby, and/or wherein a decrease of the second ratio as compared to the first ratio is indicative for a subject who is not at risk of developing a preeclampsia related adverse outcome after delivery of baby; and finally,
wherein the first and the second ratio are the ratios of PlGF to sFlt- 1, and wherein decrease of the second ratio or an unchanged second ratio as compared to the first ratio is indicative for a subject who is at risk of developing at least one preeclampsia related adverse outcome after delivery of baby, and/or wherein an increase of the second ratio as compared to the first ratio is indicative for a subject who is not at risk of developing a preeclampsia related adverse outcome after delivery of baby;

does not reasonably provide enablement for the claims as broadly recited. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The claims are broad with regard to the parameters of the prognostic method. Claim 1 does not specify how the method of predicting risk is actually carried out; there is no indication as to whether the ratio is sFlt-1/PlGF or PlGF/PlGF and whether the ratio(s) increase or decrease. Rather, the final method step is one of comparing the first and second ratios without any indication of how to determine risk. The skilled artisan must discover how risk is determined in claim 1 and its dependents. The instant specification sets forth an analysis of sFlt-1/PlGF ratios, which shows that in women with who did not experience preeclampsia, severe preeclampsia, eclampsia and/or a HELLP syndrome before delivery, the measured sFlt-1/PlGF ratio increased in the second sample as compared to the first sample in women that developed postpartum HELLP syndrome/preeclampsia/eclampsia or postpartum severe preeclampsia and associated hepato-pathology (see p. 35, lines 5-27). In contrast, in women with clinical onset of preeclampsia prior to delivery, or without postpartum preeclampsia (the controls), the ratio decreased in the second sample (see p. 36, lines 29-35 through p. 37, lines 1-21). The results set forth in the instant specification suggest that in pregnancies in which preeclampsia/eclampsia/HELLP syndrome does not occur before delivery, an increase in the sFlt-1/PlGF ratio in the second, post-delivery sample compared to the first pre-delivery sample can predict postpartum preeclampsia related complications. In summary, the scope of the claims is not commensurate with the evidence of record.
Although the sFlt-1/PlGF ratio has been known to be useful in predicting early and late onset preeclampsia during pregnancy (see Verlohren et al., American Journal of Obstetrics and Gynecology, 2010; 202:161.31-11—on IDS filed 11/05/2020—especially 161.e7, Figure 3C; p. 161.e10, left and middle columns), the post-filing date suggests the complexity of using the ratio to predict postpartum disease). Specifically, see Hamza et al. (Archives of Gynecology and Obstetrics (2019) 299:1557-1566), who teach a study in which the sFlt-1/PlGF ratio was investigated as a biomarker to predict worsening of preeclampsia in the postpartum period in preeclamptic pregnancies (see abstract). The authors found that neither the individual sFlt-1 and PlGF levels nor the sFlt-1/PlGF ratio was able to predict worsening of preeclampsia in the postpartum period (see p. 1561, Figure 5 of Hamza and colleagues). This underscores the complexity of the field of using the sFlt-1/PlGF ratio as a biomarker in postpartum disease. This was also noted in the instant specification (example bridging pages 36-37), namely that sFlt-1/PlGF ratio was not useful in a population suffering from preeclamptic pregnancy, and was not predictive of worsening disease. 
Due to the large quantity of experimentation necessary to determine how merely comparing sFlt-1/PlGF or PlGF/sFlt-1 ratios can predict risk of postpartum preeclampsia related adverse outcome after delivery of a baby, the lack of direction/guidance presented in the specification regarding and the absence of working examples directed to the same, the complex nature of the invention, as evidenced by the specification, which demonstrates that only an increase in the sFlt-1/PlGF in the second sample was predictive of postpartum pregnancy complications in a patient population without preterm pre-eclampsia/eclampsia/HELLP syndrome, and the breadth of the claims which fail to recite limitations on how the prediction steps are carried out, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Karumanchi et al. (US20050170444A1). Claim 13 is drawn to a method for measuring in a first and second sample obtained from a female subject with an uneventful pregnancy i) sFlt-1 and ii) PlGF, wherein the first sample is obtained within 48 hours before delivery of baby and wherein the second sample is obtained within 24 hours after delivery of baby, and wherein said measuring is carried by contacting the sample with antibodies or antibody fragments specific for the particular biomarker measured. Claim 12 is interpreted as a method of treating a patient with a corticosteroid, magnesium sulfate, a blood pressure reducing agent (see rejections under 35 USC 112(b) and (d)).
The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Karumanchi et al. teach sampling a bodily fluid, including plasma, serum, urine, among others, to measure sFlt-1 and/or PlGF during pregnancy, “prior to onset of pre-eclampsia symptoms”, for example, during the third trimester of pregnancy at “26, 28, 30, 32, 34, 36, 37, 38, 39, or 40 weeks” (see paragraphs [0216] and [0218] of the PGPUB). Karumanchi et al. also teach that it is preferable to measure the biomarkers twice during this period, as well as during the postpartum period (see paragraph [0216]). Karumanchi et al. indicate the preferred methods of measurement are immunoassays such as ELISA (see paragraphs [0217] and [0219]). Finally, Karumanchi et al. teach that preeclampsia is treated with blood pressure lowering medications and anticonvulsants, thus meeting the limitations of claim 12 (see rejections under 35 USC 112(b) and (d)). 
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Karumanchi et al. do not specifically teach that the first sample is obtained within 48 hours before delivery and the second sample is obtained within 24 hours after delivery. Nevertheless, Karumanchi et al. teach sampling during the 34, 36, 37, 38, 39 or 40th week of pregnancy, which would, by necessity, include within 48 hours prior to delivery as well as the postpartum period (see paragraph [0216]). It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the teachings of Karumanchi et al. by taking the samples at the recited timepoints because it is routine in the art to optimize the timing of the sampling:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (See MPEP §2144.05(II)(A)).

For instance, Karumanchi already taught an example in which serum samples were collected from both patients with preeclamptic and normal pregnancies immediately prior to delivery and 48 hours after delivery (see paragraph [0095]). The person of ordinary skill in the art would have been motivated to collect a second sample within 24 hours post-delivery because in a separate example, Karumanchi et al. teach that placental samples collected immediately post-delivery showed evidence of increasing sFlt-1 mRNA levels in preeclamptic patients, but not in normotensive women (see paragraphs [0111]-[0112]).  A person having ordinary skill in the art would be motivated to optimize the design a study to collect samples within 24 hours of delivery because differences in biomarkers could be reasonably expected to be more pronounced immediately following delivery, including in women with uneventful pregnancies.  Furthermore, the person of ordinary skill in the art could have reasonably expected success because the collection of samples and detection of sFlt-1 and PlGF using commercial immunoassay techniques in pregnant patients was well-established in the art.
Thus, the claims do not contribute anything non-obvious over the prior art.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649